DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI 20110133556.
CLAIM 1
	CHOI discloses [0030] A solar power generation system converts direct current (DC) power produced from a solar cell into alternating current (AC) power and supplies the AC power to a load through a grid. When a solar cell produces less power than that used by a load, all of the power produced from the solar cell is consumed and insufficient power is supplied by a grid. Conversely, when the solar cell produces more power than that consumed by the load, surplus power is supplied to a grid so that reverse power flow occurs. A power storage system stores surplus power supplied generated from a grid during the nighttime for use during the daytime. The power storage system is adapted to reduce power generation during the daytime by using power stored during the nighttime. The power storage system using a storage battery as an energy storage medium can 
CHOI does not disclose a first connection section; a second connection section.
CHOI discloses an energy storage system 100 includes solar cell 120 DC input; DC/DC 160 connected to a DC bus with a battery connection input; a controller; a load connected to inverter output.
It would have been obvious to one having ordinary skill in the art to have added first connection section to make it easy to connect the solar cell to the energy storage system, and to have added a second connection section to ( the battery terminal could be consider a connection system) to make it easy to replace the battery.
CLAIM 2
CHOI discloses the power conditioner of claim 1, further comprising:
a setting portion configured to set a presence or absence of push-up in system reverse power flow, wherein
the controller performs control in which,
where it is assumed that a discharge amount of the second power source is PB, in a case where a surplus output of the first power source is caused to reversely flow back to a system,
when the setting section sets the absence of push-up and power reversely flows, the second power source is not discharged, and
when the setting section sets the presence of push-up, the second power source is discharged such that PV + PB = PR and PB < PL are satisfied.
[0038] The battery pack 130 is arranged between the grid 110 and the solar cell 120, and receives power from at least one of the grid 110 and the solar cell 120 to perform a charging operation. Further, when the load 10 requires additional power, for example, in an event when the power supply from the grid 110 is interrupted or when the load 10 consumes more power than that supplied by the grid 110 or the solar cell 120, the battery pack 130 discharges and supplies the power to the load 10. 

	CHOI discloses the power conditioner of claim 1, further comprising:
a setting portion configured to set a presence or absence of push-up in load following control, wherein the controller performs control in which, where it is assumed that a discharge amount of the second power source is PB, in a case where PL < PR is satisfied and PV < PL is satisfied, the second power source is discharged, load following control is performed such that PV + PB = PL is satisfied, when the setting section sets the absence of push-up, and control is performed such that PV + PB = PR is satisfied, when the setting section sets the presence of push-up (0038, claim 2 rejection).
CLAIM 4
	CHOI discloses the power conditioner of claim 1, wherein
the second power source is a storage battery in control in which a portion of the output of the first power source is charged in the storage battery.
CHOI does not disclose when a state of charge (SOC) of the storage battery is equal to or larger than a predetermined value, charging is not performed.
CHOI discloses an energy storage system capable of improving the lifespan of a battery pack while supplying power in a secure manner is provided (abstract).
It would be obvious to one having ordinary skill in the art to set a predetermined value of the state of charge when the battery should be charged or not charged to obtain the longest lifespan for the battery.

Allowable Subject Matter
Claim 5 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or suggest a power conditioner comprising the controller that limits, when the controller receives an instruction for output control based on priority power supply rules or when a system voltage is raised and an output is limited based on system interconnection rules.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049.  The examiner can normally be reached on 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 27, 2021

/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836